[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
CT Page 8743
Paragraph 11 of the Memorandum of Decision in the above entitled matter, dated July 14, 1994, is hereby deleted and the following is substituted therefor.
11. It should be further noted that the plaintiff did withdraw approximately $89,000 of retirement funds during the years 1992 and 1993. The court shall give the defendant a credit for 50% of $89,000 or $44,500 as against other assets of the plaintiff.
M. M. Kline, J. State Trial Referee